                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                   STATESVILLE DIVISION
                            CIVIL ACTION NO. 5:19-CV-00129-FDW

    STEPHANIE ANN LINARES,

                   Plaintiff,

       v.                                                                 ORDER

    KILOLO KIJAKAZI,
    Acting Commissioner of Social Security,1

                   Defendant.


            THIS MATTER is before the Court on Plaintiff Stephanie Ann Linares’ Motion for

Attorney’s Fees. (Doc. No. 25). Upon stipulation of the parties, it is hereby ordered that Defendant

will pay Plaintiff $6,600 in attorney’s fees in full satisfaction of all claims arising under the Equal

Access to Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury

Offset Program, payment will be made by check payable to Plaintiff’s counsel, Martin, Jones, &

Piemonte, in accordance with Plaintiff’s assignment to his attorney of the right to payment of

attorney’s fees under the Equal Access to Justice Act.

            IT IS SO ORDERED.

                                              Signed: July 29, 2021




1
 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted for Andrew Saul as the defendant. No
further action need be taken to continue this suit by reason of the last sentence of section 205(g) of the Social
Security Act, 42 U.S.C. § 405(g).

                                                        1

             Case 5:19-cv-00129-FDW Document 28 Filed 07/29/21 Page 1 of 1
